DETAILED ACTION
	This final office action is in response to Applicant’s submission filed August 22, 2022.  Applicant’s August 22nd amendment amended claims 1, 3, 5, 7, 8, 11, 12, 15, 17, 20.  Currently Claims 1-20 are pending.  Claims 1, 11 and 20 are the independent claims.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Objection to the Title in the previous office action is maintained.
	The 35 U.S.C. 101 rejection of claims 1-20 in the previous office action is maintained.
	The 35 U.S.C. 112(a) rejection of claims 1-20 in the previous office action is maintained.
	The 35 U.S.C. 102(2)(2) rejections of claims 1, 11, 13 and 19 in the previous office action is withdrawn in response to Applicant's amendments to the claims.
	


Response to Arguments
Applicant's arguments filed August 22, 2022 have been fully considered but they are not persuasive. Specifically, Applicant argues that the claims are patent eligible under 35 U.S.C. 101 as the claims are similar to Subject Matter Eligibility Example 39 (Remarks:  Last Paragraph, Page 8; Page 9), the claims integrate the abstract idea into a practical application (i.e. improve underlying technology; Remarks:  Paragraph 1, Page 10; Page 11), and the claims provide a technical solution to a technical problem (e.g. similar to DDR; Remarks:  Page 12).

In response to Applicant’s argument that Applicant’s disclosure provides sufficient detail to demonstrate possession of the newly claimed invention (Specification: Figure 6; Paragraphs 38, 51, 53, 124-128; Remarks:  Pages 13, 14), the examiner respectfully disagrees.  Please see detailed discussion below.

In response to Applicant’s argument that the claims are patent eligible under 35 U.S.C. 101 as the claims are similar to Subject Matter Eligibility Example 39, the examiner respectfully disagrees.
Subject Matter Eligibility Example 39, is directed to a computer implemented method for training and retraining a neural network for facial recognition.  The claims were found to be patentable because of the two-phase training technique in combination with the transforming of the facial images.
While the claims of the instant application as currently recited do recite a set of mathematical operations/computations including the use of a trained training a machine learning model the claims do not recite a training a machine learning model of any kind much alone two-phase training technique including the re-training of a machine learning model as is recited in Subject Matter Eligibility Example 39.  The instant application merely recites performing a series of mathematical operations/calculations for generating a CAD model (data) wherein data remains data.  Further the claims are not practically applied to anything (e.g. facial recognition).  Accordingly, the claims are not similar to example 39 and are therefore not patent eligible under 35 U.S.C. 101.
Examiner suggest Applicant amend the claims to recite more specifically how the machine model is trained, utilizing the machine model to generate a second CAD model/design and re-training the machine learning model to better match the fact pattern of Subject Matter Eligibility Example 39.

In response to Applicant’s arguments that the claims are patent eligible under 35 U.S.C. 101 because the claims are directed to a practical application the examiner respectfully disagrees.
The claims are directed to a well-known business practice – generating data – in this generating a Computer Aided Model (simply data) based on a series of mathematical operations/computations.  While the claims may represent an improvement to the business process of generating a CAD model/design they in no way either claimed or disclosed represent a practical application. 
Under the 2019 Revised Guidance, the claims are evaluated to determine if additional elements that integrate the judicial exception into a practical application (see Manual of Patent Examining Procedure ("MPEP") §§ 2106.05(a)-(c), (e)- (h)).  See 2019 Revised Guidance, 84 Fed. Reg. at 51-52, 55.  A claim that integrates a judicial exception into a practical application applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See 2019 Revised Guidance, 84 Fed. Reg. at 54. 
For example, limitations that are indicative of "integration into a practical application" include:
Improvements to the functioning of a computer, or to any other technology or technical field -  see MPEP § 2106.05(a);
Applying the judicial exception with, or by use of, a particular machine -  see MPEP § 2106.05(b);
Effecting a transformation or reduction of a particular article to a different state or thing -  see MPEP § 2106.05(c); and
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment,  such that the claim as a whole is more than  a drafting effort designed to monopolize the exception - see MPEP § 2106.05(e).

In contrast, limitations that are not indicative of "integration into a practical application" include:
Adding the words "apply it" (or an equivalent) with the judicial exception, or merely include instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP § 2106.05(±);
Adding insignificant extra-solution activity to the judicial exception- see MPEP § 2106.05(g); and
Generally linking the use of the judicial exception to a particular technological environment or field of use - see MPEP 2106.05(h).
See 2019 Revised Guidance, 84 Fed. Reg. at 54-55 ("Prong Two").

In view of the 2019 Revised Guidance, one must consider whether there are additional elements set forth in the claims that integrate the judicial exception into a practical application.  The identified additional non-abstract elements recited in the independent claims are the generic processor (Claim 20 ONLY), memory (Claim 20 ONLY).  Independent claims 1 and 10 fail to recite a computer, processor or other technological element of any kind in the body of the claims.  It is impossible to recite an improvement to an underlying technology, e.g. a computer, without any technological elements being positively recited in the body of the claims.  For Claim 20 these generic computer hardware merely performs generic computer functions of processing data and represent a purely conventional implementation of applicant’s CAD model/design generation method summary in the general field of design and do not represent significantly more than the abstract idea.  See at least MPEP § 2106.05(a) ("Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field").
These recited additional elements are merely generic computer components.  The claims do present any other issues as set forth in the 2019 Revised Guidance regarding a determination of whether the additional generic elements integrate the judicial exception into a practical application.  See Revised Guidance, 84 Fed. Reg. at 55. Rather, the claims merely use instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea.
The claims do not recite improvements to the functioning of a computer or any other technology field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition, the claims to do apply the abstract idea with a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (e.g. data remains data even after processing; MPEP 2106.05(c)), the claims no not apply or use the abstract idea in some other meaningful way beyond generally linking the user of the abstract idea to a particular technological environment (i.e. a generic computer) such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea (MPEP 2106.05(e)).  The recited generic computing elements are no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Thus, under Step 2A, Prong Two (MPEP §§ 2106.05(a)-(c) and (e)- (h)), the claims do not integrate the judicial exception into a practical application. 
There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other — a distinction that the Federal Circuit applied in Enfish, in rejecting a § 101 challenge at the first stage of the Mayo/Alice framework because the claims at issue focused on a specific type of data structure, i.e., a self-referential table, designed to improve the way a computer stores and retrieves data in memory, and not merely on asserted advances in uses to which existing computer capabilities could be put. See Enfish, 822 F.3d at 1335-36.  Here the claims simply use a computer as a tool and nothing more.
For the reasons outlined above, the claims recite a method of organizing human activity, i.e., an abstract idea, and that the additional element recited in the claim beyond the abstract idea (i.e., computer, display) is no more than a generic computer component (Claim 20) used as a tool to perform the recited abstract idea. As such, it does not integrate the abstract idea into a practical application. See Alice Corp., 573 U.S. at 223-24 (“[Wholly generic computer implementation is not generally the sort of ‘additional featur[e]’ that provides any ‘practical assurance that the process is more than a drafting effort designed to monopolize the [abstract idea] itself.’” (quoting Mayo, 566 U.S. at 77)). Accordingly, we agree with the Examiner that claim 1 is directed to an abstract idea.
Step Two of the Mayo/Alice Framework (2019 Revised Guidance, Step 2B)
Having determined under step one of the Mayo/Alice framework that claim 1 is directed to an abstract idea, we next consider under Step 2B of the Guidance, the second step of the Mayo/Alice framework, whether the claims include additional elements or a combination of elements that provides an “inventive concept,” i.e., whether an additional element or combination of elements adds specific limitations beyond the judicial exception that are not “well-understood, routine, conventional activity” in the field (which is indicative that an inventive concept is present) or simply appends well-understood, routine, conventional activities previously known to the industry to the judicial exception. 2019 Revised Guidance, 84 Fed. Reg. at 56.
Under step two of the Mayo/Alice framework, the elements of each claim are considered both individually and “as an ordered combination” to determine whether the additional elements, i.e., the elements other than the abstract idea itself, “transform the nature of the claim” into a patent-eligible application. Alice Corp., 573 U.S. at 217 (citation omitted); see Mayo, 566 U.S. at 72-73 (requiring that “a process that focuses upon the use of a natural law also contain other elements or a combination of elements, sometimes referred to as an ‘inventive concept,’ sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the natural law itself’ (emphasis added) (citation omitted)).
Here the only additional element recited in claims 1, 11 and 20 beyond the abstract idea is a “processor” and “memory,” i.e., generic computer component. See Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”). Applicant has not identified any additional elements recited in the claim that, individually or in combination, provides significantly more than the abstract idea.

In response to Applicant’s arguments that the claims are similar to the claims in the DDR Holdings V Hotels.com, the examiner respectfully disagrees.
In DDR Holdings, the Federal Circuit, applying the Alice analytical framework, upheld the validity of DDR’s patent on its webpage display technology.  The court found that "the claimed solution is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks."  Further that the invention established an "inventive concept" for resolving an Internet-centric problem.
The instant application is directed to data generation – specifically generating a computer aided design model for a first object based on an aesthetic style score.  The instant application does not recite a computer network of any kind much alone provide a solution to a problem that is necessarily rooted in computer technology in order to overcome a problem arising in the realm of computer networks.  Designing/generating/creating CAD models for objects (e.g. cars) based on aesthetic styles is old and well known well prior to the advent of computers, computer technology or computer networks.  Further it is noted that claim 1 does not positively recite a computer in the body of the claims performing any of the method steps.  
Accordingly, the claims are not similar to those found patentable in the DDR Holdings V. Hotels.com decision and are therefore not patent eligible under 35 U.S.C. 101.

In response to Applicant’s argument that the Nagly et al. reference is disqualified under 35 U.S.C. 102 because the applied reference has a common assignee and the Nagly et al. reference was published after the effective filing date of the instant application, the examiner respectfully disagrees.
While the applied reference, Nagly et al., has a common assignee with the instant application the Nagly et al. reference names another inventor (none of the inventors of the instant application are listed in the Nagly et al.) AND was effectively filed before the effective filing date of the claimed invention (the effective filing date of the instant application is August 9, 2018 (provisional 62716845) while the Nagy et al. effective filing date is May 8, 2018 (provisional 62668731)).  Based upon the earlier effectively filed date of the reference (Nagly et al.), it constitutes prior art under 35 U.S.C. 102(a)(2). See at least MPEP 102(a)(2) Section 122(b).
As an aside it is noted that a rejection under 35 U.S.C. 103 (not 35 U.S.C. 102) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Examiner notes that neither Nagly et al. nor Dubey et al. references disclose a Computer Aided Design (CAD) model of the first object as newly claimed.

In response to applicant’s Applicant(s) attempt at traversing the Official Notice findings as stated in the previous Office Action (Remarks:  Page 16) is inadequate.  Adequate traversal is a two step process.  First, Applicant(s) must state their traversal on the record.  Second and in accordance with 37 C.F.R. 1.111(b) which requires Applicant(s) to specifically point out the supposed errors in the Office Action, Applicant(s) must state why the Official Notice statement(s) are not to be considered common knowledge or well known in the art.
In this application, while Applicant(s) have clearly met step (1), Applicant(s) have failed step (2) since they have failed to argue why the Official Notice statement(s) are not to be considered common knowledge or well known in the art.  Because Applicant(s)' traversal is inadequate, the Official Notice statement(s) are taken to be admitted as prior art. See MPEP 2144.03.






Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Automatic Computer Aided Design Model Generation Utilizing Machine Learned Aesthetic Style Scores





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Regarding independent Claims 1, 11 and 20, the claims are directed to the abstract idea of Computer Aided Design Model generation (preamble “A ….method for generating designs that accounts for stylistic preferences….”). This is a process (i.e. a series of steps) which (Statutory Category – Yes –process).  
The claims recite a judicial exception, a method for organizing human activity, Computer Aided Design Model generation (Judicial Exception – Yes – organizing human activity).  Specifically, the claims are directed to generating a second ‘design’ based on a style score indicative of the second designs similarity/closeness (more representative) of a target style, wherein Computer Aided Design Model generation is a fundamental economic practice that falls into the abstract idea subcategories of sales activities and commercial interactions.  See 2019 Revised Guidance, 84 Fed. Reg. at 52.  Further all of the steps of “computing”, “computing” and “generating” recite functions of the Computer Aided Design Model generation are also directed to an abstract idea that falls into the abstract idea subcategories of sales activities and commercial interactions.  The step of computing a style score is also directed to an abstract idea because it is a mathematical concept.  The intended purpose of independent claims 1, 11, and 20 appears to be generated a ‘design’ that is more representative (e.g. similar in style) to a first ‘design’.  Accordingly, the claims recite an abstract idea – fundamental economic practice, specifically in the abstract idea subcategories of sales activities and commercial interactions.  The exceptions are the additional limitations of generic computer elements: computer implemented (Claim 1, preamble only), computer readable medium including instructions (Claim 11, preamble only), processor (Claim 11, preamble only), one or more processors (Claim 20), one or more memories storing instructions (Claim 20).  See 2019 Revised Guidance, 84 Fed. Reg. at   52.  Accordingly, the claims recite an abstract idea under Step 2A, Prong One, we proceed to Step 2A, Prong Two. Considering whether the additional elements set forth in the claim integrate the abstract idea into a practical application (See 2019 Revised Guidance, 84 Fed. Reg. at 54-55), the previously identified non-abstract elements directed to generic computing components include:  computer implemented (Claim 1, preamble only), computer readable medium including instructions (Claim 11, preamble only), processor (Claim 11, preamble only), one or more processors (Claim 20), one or more memories storing instructions (Claim 20).  These generic computing components are merely used to process data as described extensively in Applicant’s specification.  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Moreover, when viewed as a whole with such additional elements considered as an ordered combination, the claim modified by adding a generic computer would be nothing more than a purely conventional computerized implementation of applicant's Computer Aided Design Model generation in the general field of design and would not provide significantly more than the judicial exception itself.  Note McRo, Inc. v. Bandai Namco Games America Inc. (837 F.3d 1299 (Fed. Cir. 2016)), guides: "[t]he abstract idea exception prevents patenting a result where 'it matters not by what process or machinery the result is accomplished."'  837 F.3d at 1312 (quoting O'Reilly v. Morse, 56 U.S. 62, 113 (1854)) (emphasis   added).  The claims are not directed to a particular machine nor do they recite a particular transformation (MPEP § 2106.05(b)).  Additionally, the claims do not recite any specific claim limitations that would provide a meaningful limitation beyond generally linking the use of the judicial exception to a particular technological environment. Nor do the claims present any other issues as set forth in the 2019 Revised Guidance regarding a determination of whether the additional generic elements integrate the judicial exception into a practical application.  See Revised Guidance, 84 Fed. Reg. at 55. Rather, the claims merely use instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea. Thus, under Step 2A, Prong Two (MPEP §§ 2106.05(a)-(c) and (e)- (h)), claims 1-20 do not integrate the judicial exception into a practical application. Regarding the use of the generic (known, conventional) recited computer implemented (Claim 1, preamble only), computer readable medium including instructions (Claim 11, preamble only), processor (Claim 11, preamble only), one or more processors (Claim 20), one or more memories storing instructions (Claim 20)" the Supreme Court has held "the mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention." Alice, 573 U.S. 208, 223.  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea.  The claims as a whole do not recite more than what was well-known, routine and conventional in the field (see MPEP § 2106.05(d)).  In light of the foregoing and under the 2019 Revised Guidance, that each of the claims, considered as a whole, is directed to a patent-ineligible abstract idea that is not integrated into a practical application and does not include an inventive concept.  Accordingly, the claims are not patent eligible under 35 U.S.C. 101.

Additionally, the claims recite a judicial exception, a mental processes, which can be performed in the human mind or via pen and paper (Judicial Exception – Yes – mental process).  
The claimed steps of computing first characterization data, computing a style score and generating a second design all describe the abstract idea.  These limitations as drafted are directed to a process that under its reasonable interpretation covers performance of the steps in the mind but for the recitation of the generic computer components.  Other than the recitation of a computer implemented (Claim 1, preamble only), computer readable medium including instructions (Claim 11, preamble only), processor (Claim 11, preamble only), one or more processors (Claim 20), one or more memories storing instructions (Claim 20) nothing in the claimed steps precludes the step from practically being performed in the mind.  The claims do not recite additional elements that are sufficient to amount to significantly more than the abstract idea.  The mere nominal recitation of a generic processor does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process. (Judicial Exception recited – Yes – mental process).
The claims do not integrate the abstract idea into a practical application.  The generic memory, and processor are recited at a high level of generality merely performs generic computer functions of processing data.  The generic processor merely applies the abstract idea using generic computer components.   The elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims do not recite improvements to the functioning of a computer or any other technology field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition, the claims to do apply the abstract idea with a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (e.g. data remains data even after processing; MPEP 2106.05(c)), the claims no not apply or use the abstract idea in some other meaningful way beyond generally linking the user of the abstract idea to a particular technological environment (i.e. a generic computer) such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea (MPEP 2106.05(e)).  The recited generic computing elements are no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  (Integrated into a Practical Application – No).
As discussed above the additional elements in the claims amount to no more than a mere instruction to apply the abstract idea using generic computing components, wherein mere instructions to apply an judicial exception using generic computer components cannot integrate a judicial exception into a practical application or provide an inventive concept. Applicant’s specification does not provide any indication that the computer/processor is anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05(d)(II)) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is ineligible (Provide Inventive Concept – No).
The claims are ineligible under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.

Further it is noted that Applicant’s invention, as claimed, attempts to pre-empt the generation of computer aided model design for ANY Object utilizing machine learned mapping of aesthetic styles of ANY kind.  The Supreme Court has described the concern driving the judicial exceptions as preemption, however, the courts do not use preemption as a stand-alone test for eligibility. Instead, questions of preemption are inherent in the two-part framework from Alice Corp. and Mayo (incorporated in the 2014 IEG as Steps 2A and 2B), and are resolved by using this framework to distinguish between preemptive claims, and “those that integrate the building blocks into something more…the latter pose no comparable risk of pre-emption, and therefore remain eligible”. It should be kept in mind, however, that while a preemptive claim may be ineligible, the absence of complete preemption does not guarantee that a claim is eligible.

Regarding dependent claims 2-10 and 12-18, the claims are directed to the abstract idea of Computer Aided Design Model generation and merely further limit the abstract idea claimed in independent claims 1, 11 and 20.  
Claim 2 further limits the abstract idea by limiting the trained ML model to binary classification, multiclass classification or regression (a more detailed abstract idea remains an abstract idea).  Claims 3 and 13 further limits the abstract idea by limiting training of the ML model to first/second classes of objects (a more detailed abstract idea remains an abstract idea).  Claims 4 and 14 further limits the abstract idea by performing data mining operations and executing unsupervised learning algorithms to generate training data (a more detailed abstract idea remains an abstract idea).  Claims 5 and 15 further limits the abstract idea by executing a multi-objective optimization algorithm (a more detailed abstract idea remains an abstract idea).  Claims 6 and 16 further limits the abstract idea by limiting the second objective to one of physical or mechanical or environmental performance or energy efficiency or ergonomics or manufacturing time or manufacturing cost or running costs (a more detailed abstract idea remains an abstract idea).  Claims 7 and 17 further limits the abstract idea by executing a gradient based optimization algorithm (a more detailed abstract idea remains an abstract idea).  Claim 8 further limits the abstract idea by modifying a first design utilizing at least one of a topology or evolutionary or constrained shape optimization algorithm (a more detailed abstract idea remains an abstract idea).  Claim 9 further limits the abstract idea by determining a first probability, determining a positive target, increasing the style score based on the first probability (a more detailed abstract idea remains an abstract idea).  Claim 10 further limits the abstract idea by limiting the target style to one of sense of character or corporate identity or cultural background or manufacturing tool or manufacturing method (a more detailed abstract idea remains an abstract idea).  Claim 12 further limits the abstract idea by limiting the characterization data to a probability distribution (a more detailed abstract idea remains an abstract idea). Claim 18 further limits the abstract idea by determining a first probability, determining a negative target, decreasing the style score based on the first probability (a more detailed abstract idea remains an abstract idea).   Claim 19 further limits the abstract idea by limiting the style characteristic to one of aesthetic or manufacturing related property (a more detailed abstract idea remains an abstract idea).   
None of the limitations considered as an ordered combination provide eligibility because taken as a whole the claims simply instruct the practitioner to apply the abstract idea to a generic computer.  

Further regarding claims 1-20, Applicant’s specification discloses that the claimed elements directed to a memory, processor, and non-transitory storage media including computer instructions at best merely comprise generic computer hardware which is commercially available. More specifically Applicant’s claimed features directed to a system do not represent custom or specific computer hardware circuits, instead the terms merely refers to commercially available software and/or hardware. Thus, as to the system recited, "the system claims are no different from the method claims in substance. The method claims recite the abstract idea implemented on a generic computer; the system claims recite a handful of generic computer components configured to implement the same idea." See Alice Corp. Pry. Ltd., 134 S.Ct. at 2360.
Accordingly, the claims merely recite manipulating data utilizing generic computer hardware (e.g. memory, processor, etc.). Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Further the lack of detail of the claimed embodiment in Applicant’s disclosure is an indication that the claims are directed to an abstract idea and not a specific improvement to a machine.
Accordingly given the broadest reasonable interpretation and in light of the specification the claims are interpreted to include the process steps being performed by a human mind or via pen and paper.  The claim limitations which recite a computer implemented method is at best recite generic, well known hardware.  However, the recited generic hardware simply performs generic computer function of storing, accessing, displaying or processing data. Generic computers performing generic, well known computer functions, alone, do not amount to significantly more than the abstract idea.  Further the recited memories are part of every conventional general purpose computer.  
Applicant has not demonstrated that a special purpose machine/computer is required to carry out the claimed invention.  A special purpose machine is now evaluated as part of the significantly more analysis established by the Alice decision and current 35 U.S.C. 101 guidelines.  It involves/requires more than a machine only broadly applying the abstract idea and/or performing conventional functions.

Applicant’s specification discloses that the claimed elements directed to a system, processor, interface, component and memory merely comprise generic computer hardware which is commercially available.  More specifically Applicant’s claimed features directed to a system and components do not represent custom or specific computer hardware circuits, instead the term system merely refers to commercially available software and/or hardware.   Thus, as to the system recited, "the system claims are no different from the method claims in substance. The method claims recite the abstract idea implemented on a generic computer; the system claims recite a handful of generic computer components configured to implement the same idea." See Alice Corp. Pry. Ltd., 134 S.Ct. at 2360.
Accordingly, the claims merely recite manipulating data utilizing generic computer hardware (e.g. memory, processor).  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Further the lack of detail of the claimed embodiment in Applicant’s disclosure is an indication that the claims are directed to an abstract idea and not a specific improvement to a machine.
Accordingly given the broadest reasonable interpretation and in light of the specification the claims are interpreted to include the process steps being performed by a human mind or via pen and paper.  The claim limitations which recite a memory, processor, interface or similar generic computer structures which at best recite generic, well known hardware.  However, the recited generic hardware simply performs generic computer function of storing, accessing, displaying or processing data. Generic computers performing generic, well known computer functions, alone, do not amount to significantly more than the abstract idea.  Further the recited memories are part of every conventional general purpose computer.


2019 Subject Matter Eligibility Guidance
On January 7th the United States Patent and Trademark Office announced guidance for the application of 35 U.S.C. 112 to computer implemented inventions.  The USPTO’s 2019 Guidance for Examining Computer-Implemented Functional Claim Limitations for Compliance with 35 U.S.C. 112 provides cautionary warnings to patent applicants who describe and claim computer-implemented inventions in only broad, general terms. This new guidance is intended to address the “problem with broad functional claiming without adequate structural support in the specification” and address “when a claim is purely functional in nature rather than reciting with any specificity how the claimed function is achieved.”
Of particular note to the instant application are at least the following statements within the 2019 guidance:
Even if a claim is not construed as a means-plus function limitation under 35 U.S.C. § 112(f), computer-implemented functional claim language must still be evaluated for sufficient disclosure under the written description and enablement requirements of 35 U.S.C. § 112(a). As explained in further detail below, a specification must describe the claimed invention in sufficient detail (e.g., by disclosure of an algorithm) to establish that the applicant had possession of the claimed invention as of the application filing date. Additionally, any analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention. (Page 15)
The Federal Circuit explained that “[t]he test for the sufficiency of the written description ‘is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.’” Id. at 682 (quoting Ariad, 598 F.3d at 1351). The Federal Circuit emphasized that “[t]he written description requirement is not met if the specification merely describes a ‘desired result.’” Vasudevan, 782 F.3d at 682 (quoting Ariad, 598 F.3d at 1349). Thus, in applying this standard to the computer implemented functional claim at issue, the Federal Circuit stated that “[t]he more telling question is whether the specification shows possession by the inventor of how [the claimed function] is achieved.” Vasudevan, 782 F.3d at 683.  (Page 16)
In order to satisfy the written description requirement set forth in 35 U.S.C. § 112(a), the specification must describe the claimed invention in sufficient detail such that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention at the time of filing. For instance, the specification must provide a sufficient description of an invention, not an indication of a result that one might achieve. (Page 17)
When examining computer-implemented, software-related claims, examiners should determine whether the specification discloses the computer and the algorithm(s) that achieve the claimed function in sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as “a finite sequence of steps for solving a logical or mathematical problem or performing a task.” Microsoft Computer Dictionary (5th ed., 2002). Applicant may “express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure.” Finisar, 523 F.3d at 1340 (internal citation omitted).  It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682-83. If the specification does not provide a disclosure of the computer and algorithm(s) in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result, a rejection under 35 U.S.C. § 112(a) for lack of written description must be made. See MPEP § 2161.01, subsection I. (Page 19)
The Federal Circuit has repeatedly held that the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. See Trs. of Bos. Univ., 896 F.3d at 1364 (Page 21)
The announcement of the new guidance as well as details of the 2019 Revised Patent Subject Matter Eligibility Guidance can be found here https://www.uspto.gov/about-us/news-updates/us-patent-and-trademark-office-announces-revised-guidance-determining-subject 



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1- 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Initially it is noted that the following phrases have been given their broadest reasonable interpretation in view knowledge of one skilled in the art and Applicant’s disclosure.
Computer Aided Design model – data related to a plan, blueprint, drawing, plot, sketch, diagram, depiction, representation, scheme, rendering, etc. of an ‘object’
Aesthetic style - look & feel, color, texture, shape, beauty, appearance, decorative, character, etc.


Regarding independent claims 1, 11 and 20, the claims recite “generate a second CAD model of the first object based on the style score, wherein the second CAD model of the first object is more representative of the target style than the first design” (Claims 1 and 11) and/or “execute at least one optimization algorithm to generate a second CAD model of the first object based on the style score, wherein the second CAD model of the first object is more representative of the target style than the first design” (Claim 20) wherein Applicant’s specification does not provide a sufficient description to show possession of the invention.  Specifically, Applicant’s specification fails to provide a specific algorithm, models, flow-charts, steps, processes or the like for at least the generating any CAD model for any/all objects (see definition above) for any/all possible CAD model of an object much alone generating a second CAD model of the first object that is more representative of a target style (see definition above) than a first design as claimed.  For example, Applicant’s disclosure would not enable one to program a computer to automatically generate any/all kinds of CAD model for any/all/every kin of object much alone generating a CAD model for any/all/every object for any kind of aesthetic style as claimed much alone generate a second CAD model of the first object that is more representative that a target aesthetic style than a first design.  Applicant’s specification only describes an indication of a result that one might achieve. This is insufficient to show possession or enablement under 35 U.S.C. 112.
Specification Paragraphs 7-9 disclose that an intended goal of generating designs is to account for ‘stylistic’ preferences however this generic discussion of stylistic preferences is insufficient to show possession of the invention as claimed.  The specification merely recites a desired result without any discussion as to how that result is actually implemented or achieved.
Similarly, Specification Paragraph 24 discloses that manual generation of a design taking into account stylistic preferences is old and well-known.  This paragraph fails to disclose a specific algorithm for manually or automatically generating a CAD model much alone generate a second CAD model of the first object based on the style score, wherein the second design is more representative of the target style than the first design as claimed.
Specification Paragraph 38 discloses that a training application trains a style model to map design characterization with one or more style labels including a probability distribution over the style labels.  This paragraph fails to disclose a specific algorithm for manually or automatically generating a CAD model much alone generate a second CAD model of the first object based on the style score, wherein the second design is more representative of the target style than the first design as claimed.
Specification Paragraph 53 discloses a stylization subsystem that modifies an initial design based on a target style specification to generate a stylized design.  This is merely a wished for capability and a desired result without any details (i.e. specific algorithm) for how to achieve the desired result.  The stylization subsystem is merely a black box into which a design and target style specification are inputted and automagically a ‘stylized’ design is generated.  This paragraph fails to disclose a specific algorithm for manually or automatically generating a CAD model much alone generate a second CAD model of the first object based on the style score, wherein the second design is more representative of the target style than the first design as claimed.
Specification Paragraph 56 lists a plurality of core data elements for generating stylized designs but fails to disclose a specific method, algorithm, detailed working example of the like as to how those ‘core data elements’ are actually utilizing to generate a ‘design’ of any kind much alone how to generate a second design based on the style score, wherein the second design is more representative of the target style than the first design as claimed.  The specification merely recites a desired result without any discussion as to how that result is actually implemented or achieved.
Specification Figure 1, Element 170 discloses a stylization subsystem which is merely a black box into which data is inputted and out of which automagically a design having a style is generated.  Figure 1, like the remainder of Applicant’s disclosure fails to disclose a specific algorithm for the step of to generate a second design based on the style score, wherein the second design is more representative of the target style than the first design as claimed.  The specification merely recites a desired result without any discussion as to how that result is actually implemented or achieved.
Specification Paragraphs 90, 91 and Figure 2, disclose at a high level of generality that the invention iteratively modifies initial design to generating any number of styled designs.  These Paragraphs/Figure fail to disclose HOW (a specific algorithm) to iteratively modify an initial design to generated one or more styled designs (e.g. what attributes of the design are modified, how are the design attributed modified, etc.). The specification merely recites a desired result without any discussion as to how that result is actually implemented or achieved.
Specification Paragraph 115 discloses at a very high level of generality that the invention is capable of generating and evaluating designs based on stylistics preferences.  However, this paragraph like the remainder of Applicant’s disclosure fails to disclose a specific algorithm for generating or evaluating designs based on stylistic preferences much alone a specific algorithm to generate a second CAD model based on the style score, wherein the second design is more representative of the target style than the first design as claimed. The specification merely recites a desired result without any discussion as to how that result is actually implemented or achieved.
Specification Paragraph 123 and Figure 6 disclose generally that the invention is capable of generating based on stylistic preferences However, this paragraph like the remainder of Applicant’s disclosure fails to disclose a specific algorithm for generating or evaluating CAD model based on stylistic preferences much alone a specific algorithm to generate a second CAD model based on the style score, wherein the second CAD model is more representative of the target style than the first CAD model as claimed. The specification merely recites a desired result without any discussion as to how that result is actually implemented or achieved.
Specification Paragraphs 124-128 disclose a stylization subsystem which receives an input an initial design, a target style specification and then generates any number of designs.  These paragraph fails to disclose a specific algorithm for manually or automatically generating a CAD model much alone generate a second CAD model of the first object based on the style score, wherein the second design is more representative of the target style than the first design as claimed.
Nowhere in Applicant’s disclosure is there any discussion of manually or automatically generating a Computer Aided Design Model.  Specification 23 discloses that in some embodiments the designs can be CAD geometry models that is suitable for design/manufacturing/processing and Paragraph 43 discloses that a training design could be a CAD geometry model of a car.  Nowhere in Applicant’s disclosure is there a specific algorithm disclosed for generating or modifying/updating or optimizing a CAD model of any kind.  Much alone a specific algorithm that would enable one to program a computer automatically generating a CAD model much alone generate a second CAD model of an object based on the style score, wherein the second design is more representative of the target style than the first design as claimed.
Applicant’s specification does not provide a disclosure of the computer and algorithms in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result.
Accordingly, Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue experimentation as claimed.  Applicant's disclosure fails to disclose any specific method, algorithm, approach, process or working example for the steps of “generate a second CAD model of the first object based on the style score, wherein the second CAD model of the first object is more representative of the target style than the first design” (Claims 1 and 11) and/or “execute at least one optimization algorithm to generate a second CAD model of the first object based on the style score, wherein the second CAD model of the first object is more representative of the target style than the first design” (Claim 20) as claimed nor the claimed embodiment as a whole.
There are an infinite number of ‘CAD’ models (see definition above) that can be generated (e.g. logo, artwork, vehicle, office floorplan, fashion, vehicle, house, part, etc.) and an infinite number of ‘aesthetic styles’(for art for example – impressionism, art deco, baroque, Bauhaus, etc.) and an large number of many machine learning algorithms or other automation approaches none of which are disclosed in sufficient detail that would enable one to program a computer to generate any CAD MODEL that is ‘more representative’ than any target style, as claimed – making the method unrepeatable and unpredictable for one skilled in the art.  
While Applicant’s specification appears to suggest some potential capabilities of the claimed system/method, the Specification merely lists potential features and fails to disclose any specific method, mechanism, process, algorithm, or example for how to perform any of the claimed steps much alone the combination of the steps as claimed. Applicant’s specification simply represents a wish list of potential system/device capabilities without any disclosure as to HOW those wished for capabilities are actually performed or implemented (e.g. HOW to generate a ‘CAD model’ having any kind of ‘aesthetic style’ or HOW to generate a second ‘CAD model’ more representative of a target ‘style’ than a first ‘CAD model).
The Federal Circuit explained that “[t]he test for the sufficiency of the written description ‘is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.’” Id. at 682 (quoting Ariad, 598 F.3d at 1351). The Federal Circuit emphasized that “[t]he written description requirement is not met if the specification merely describes a ‘desired result.’” Vasudevan, 782 F.3d at 682 (quoting Ariad, 598 F.3d at 1349). Thus, in applying this standard to the computer implemented functional claim at issue, the Federal Circuit stated that “[t]he more telling question is whether the specification shows possession by the inventor of how [the claimed function] is achieved.” Vasudevan, 782 F.3d at 683.  
It is noted that the written description requirement under 112(a) is not satisfied by stating that one of ordinary skill in the art could devise an algorithm to perform the specialized programmed functions. For written description, the specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. An original claim may lack written description when the claim defines the invention in functional language specifying a desired result but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient).
Further, the structure corresponding to claim limitations that are computer-implemented specialized functions must include a general purpose computer or computer component along with the algorithms that the computer uses to perform each claimed specialized function. 
It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682-83.
Applicant’s specification does not provide a disclosure of the computer and algorithms in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result.
Accordingly, Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue experimentation as claimed.  Applicant's disclosure fails to disclose any specific method, algorithm, approach, process or working example for the steps of “generate a second CAD model of the first object based on the style score, wherein the second CAD model of the first object is more representative of the target style than the first design” (Claims 1 and 11) and/or “execute at least one optimization algorithm to generate a second CAD model of the first object based on the style score, wherein the second CAD model of the first object is more representative of the target style than the first design” (Claim 20)as claimed.

Regarding claims 5-8, 15-17, and 20, the claims recite utilizing an optimization algorithm to generate a second CAD model including multi-objective (Claim 5, 15), gradient-based (Claim 7, 17) and at least one of topology, parametric, evolutionary, constrained shape reconstruction (Claim 8) optimization algorithms wherein Applicant’s specification does not provide a sufficient description to show possession of the invention.  Specifically, Applicant’s specification fails to provide a specific algorithm, models, flow-charts, steps, processes or the like for at least the generating any design (see definition above) for any/all possible designs much alone generating a second design that is more representative of a target style (see definition above) than a first design utilizing an optimization algorithm(s) as claimed.  For example, Applicant’s disclosure would not enable one to program a computer to automatically generate any/all kinds of CAD model for any kind of aesthetic style as claimed much alone generate a second CAD model that is more representative that a target style than a first design utilizing an optimization algorithm.  Applicant’s specification only describes an indication of a result that one might achieve. This is insufficient to show possession or enablement under 35 U.S.C. 112.
Specification Paragraphs 54 and 55 disclose a stylization subsystem that may perform any number and type of optimization or editing operations to generate the stylized designs that reflect the synthesis configuration and the target style specification, however the stylization subsystem is merely a automagically black box into which data is input and automagically a stylized design is generated/outputted.  This paragraph fails to disclose a specific algorithm for generating a CAD model much alone generating a CAD model utilizing an optimization algorithm as claimed.
Similarly Specification Paragraph 64 discloses that an optimization algorithm may modify an existing design, synthesize a new design, generate a control set that configures a shape generation algorithm to modify an existing design, and/or generate a control set that configures a shape generation algorithm to synthesize a new design. A shape generation algorithm generates a design that includes any number of shapes based on a control set. The generation application either modifies existing design content or synthesizes new design content without any further details as to HOW to program a computer to automatically generate a CAD model design more representative of a target style utilizing an optimization algorithm as claimed.
Similarly Specification Paragraphs 65 and 67 discloses ‘optimizing’ a current design or synthesizing a new design using style scores without any detailed discussion as to how to actually utilize an undisclosed optimization algorithm to automatically generate a second CAD model of the first object that is more representative of a target style utilizing an optimization algorithm as claimed.  The specification merely recites a desired result without any discussion as to how that result is actually implemented or achieved.
Accordingly, Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue experimentation as claimed.  Applicant's disclosure fails to disclose any specific method, algorithm, approach, process or working example for the steps of “generate a second design based on the style score, wherein the second design is more representative of the target style than the first design” (Claims 1 and 11) and/or “execute at least one optimization algorithm to generate a second design based on the style score, wherein the second design is more representative of the target style than the first design” (Claim 20) as claimed nor the claimed embodiment as a whole.
There are an infinite number of ‘CAD models’ (see definition above) that can be generated (e.g. logo, artwork, vehicle, office floorplan, fashion, vehicle, etc.) and an infinite number of ‘aesthetic styles’(for art for example – impressionism, art deco, baroque, Bauhaus, etc.) and an large number of many machine learning algorithms or other automation approaches none of which are disclosed in sufficient detail that would enable one to program a computer to generate any design that is ‘more representative’ than any target style utilizing an optimization algorithm, as claimed – making the method unrepeatable and unpredictable for one skilled in the art.  
While Applicant’s specification appears to suggest some potential capabilities of the claimed system/method, the Specification merely lists potential features and fails to disclose any specific method, mechanism, process, algorithm, or example for how to perform any of the claimed steps much alone the combination of the steps as claimed. Applicant’s specification simply represents a wish list of potential system/device capabilities without any disclosure as to HOW those wished for capabilities are actually performed or implemented (e.g. HOW to generate a ‘CAD model’ having any kind of ‘aesthetic style’ or HOW to generate a second ‘design’ more representative of a target ‘style’ than a first ‘design’).
Further, the structure corresponding to claim limitations that are computer-implemented specialized functions must include a general purpose computer or computer component along with the algorithms that the computer uses to perform each claimed specialized function. 
It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682-83.
Applicant’s specification does not provide a disclosure of the computer and algorithms in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result.
Accordingly, Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue experimentation as claimed.  Applicant's disclosure fails to disclose any specific method, algorithm, approach, process or working example for the steps of generate a second CAD model based on the style score, wherein the CAD model of the first object design is more representative of the target style than the first design utilizing an optimization algorithm to generate a second CAD model including multi-objective (Claim 5, 15), gradient-based (Claim 7, 17) and at least one of topology, parametric, evolutionary, constrained shape reconstruction (Claim 8) optimization algorithms as claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Behr et al., U.S. Patent Publication No. 20090102832 discloses a system and method for generating stylistic enhancements, including aesthetic, to a computer aided design models (Paragraphs 10, 23, 24)
Debono et al., U.S. Patent No. 8521478 / U.S. Patent Publication No. 20090248369, discloses a system and method for selecting and applying styles (color, graphic) to CAD models (Abstract; Figure 5)
Rickert et al., U.S. Patent Publication No. 20190057167 discloses a system and method for generating altered CAD models to be more aesthetically pleasing (Abstract; Paragraphs 3, 4, 14, 21; modified shape – Paragraph 24).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT L JARRETT whose telephone number is (571)272-7033. The examiner can normally be reached M-TH 6am-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT L. JARRETT
Primary Examiner
Art Unit 3623



/SCOTT L JARRETT/Primary Examiner, Art Unit 3623